Citation Nr: 0712941	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously claim of entitlement to service 
connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2007, the veteran 
testified at a hearing before the undersigned.

Entitlement to service connection for a left knee disorder 
was earlier denied in a June 1991 Board decision.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  Thus, 
regardless of any RO action, the current claim to reopen may 
be considered on the merits only if new and material evidence 
has been submitted since the last final decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


FINDINGS OF FACT

1.  A June 1991 Board decision denied entitlement to service 
connection for a left knee disorder and that decision is 
final.

2.  Evidence received since the June 1991 Board denial is 
essentially cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a previously denied claim of entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2001, prior 
to the appealed from rating decision, along with the 
subsequent notices provided in July 2002 and March 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Moreover, 
the notice provided in March 2005 provided notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all service medical records and all 
identified postservice medical records including all of the 
veteran's records from the Miami VA Medical Center, Dr. Andre 
Leon's records from Mount Sinai Hospital, and 
examinations/letters from Fernando A. Moya, M.D., Ph.D.  
Moreover, adjudication of the claim may go forward without a 
VA examination because no right to an examination attaches 
where, as will be more fully explained below, the veteran has 
not submitted new and material evidence to reopen his claim 
and the first complaints, diagnoses, or treatment for the 
disability the veteran claims was caused by his military 
service do not appear in the record until almost twenty years 
after his separation from military service.  38 U.S.C.A. 
§ 5103A.  

As to the United States Court of Appeals for Veterans Claims 
(Court) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding the type of notice claimants must be provided when 
making an application to reopen a previously denied claim, 
the Board finds that adjudication of the claim to reopen may 
go forward because the December 2001 and July 2002 
correspondence provided the veteran with notice of, among 
other things, what elements were required to establish 
entitlement to service connection for a left knee disorder.  
Moreover, given the above notice letters as well as the 
veteran's personal hearing testimony in which he reported 
that his left knee did not bother him between 1972 and 1990, 
he was first treated post-service for a left knee disorder in 
1990, and he did not thereafter receive treatment for his 
left knee until 2007 and the fact that in the February 2004 
statement to the RO the claimant reported that he had no 
additional evidence to file in support of his claim, the 
Board finds that sufficient notice was also provided 
explaining what element was found insufficient in the 
previous denial (i.e., the record shows that the veteran's 
left knee disorders were either a developmental defect or 
first diagnosed many years post-service).  38 U.S.C.A. 
§§ 5103, 5108; 38 C.F.R. § 3.156.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim to Reopen

The appellant contends that since he first injured his left 
knee in military service while at Bunker Hill in 1961 and 
thereafter while in England in 1962.  He has had problems 
with chronic pain and giving way ever since.  It is requested 
that the veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the June 1991 Board decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in June 1991 consisted of service medical 
records, private treatment records from an unnamed source 
dated from June 1985 to October 1982, Dr. Leon's records from 
Mount Sinai Hospital dated from December 1986 to January 
1989, and an April 1990 VA examination report.

As to the service medical records, they include a September 
1964 treatment record and x-ray that records the veteran's 
complaints of left knee trouble of a few days duration with 
no history of old trauma, but with x-ray evidence of an old 
non-united fracture of the patella.  The diagnosis was a 
developmental abnormality.  Thereafter, the May 1972 
separation examination noted a history of a 1965 left knee 
football injury with no treatment, complaints, or sequelae.  
Service medical records, including examinations conducted in 
June 1960 and May 1969, were otherwise negative for 
complaints, diagnoses, or treatment related to the left knee.

As to the post-service treatment records, while the private 
treatment records were negative for complaints, diagnoses, or 
treatment related to the left knee, the April 1990 VA 
examiner recorded the veteran's complaints of knee pain and 
giving way and diagnosed, based on x-ray evidence, left knee 
degenerative joint disease and a history of a left knee 
injury. 

Evidence received since the June 1991 Board denial consists 
of the appellant's and his representative's written 
statements to the RO, hearing testimony, VA treatment records 
dated from April 2000 to May 2004, and examinations/letters 
from Dr. Moya dated in November 2001 and January 2007.

As to the written statements to the RO and the personal 
hearing testimony, these consist of the appellant's and his 
representative's assertion that his left knee disorder was 
caused by his military service.  This lay evidence was 
available when the Board decided the claim in June 1991.  
Then, as now, lay persons not trained in the field of 
medicine, to include the claimant and his representative, are 
not competent to offer opinions regarding such medical 
questions as the etiology of a claimed disorder.  Thus, these 
statements and testimony are not competent medical evidence 
showing that the claimant's current left knee disorder is 
related to his military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Therefore, the newly 
received evidence tends to prove nothing that was not 
previously shown.  That the claimant continues to claim to 
have a current left knee disorder that was caused by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

As to VA treatment records and examinations/letters from Dr. 
Moya, the newly submitted medical evidence does not include 
any medical evidence showing that current left knee disorder 
is related to military service, that left knee arthritis 
manifested itself to a degree of 10 percent or more in the 
first post-service year, or that there was continuity of 
adverse symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.307 (2006); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  Therefore, the newly received evidence proves 
nothing that was not previously shown.  The fact that the 
claimant continues to have a left knee disorder is not new 
evidence within the context of 38 C.F.R. § 3.156.  

Likewise, the history taken by Dr. Moya which included the 
veteran's claim of first having injured his left knee while 
in military service, is not new and material evidence because 
the Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.

Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for a left knee disorder is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


